LMcKAY, J.,
Dissents with Reasons.
I respectfully dissent from the majority’s decision to reverse the judgment of the trial court. I agree with the trial court that the decision reached by the Racing Commission was not supported and sustainable by a preponderance of the evidence. See La. R.S. 49:964(G)(6). In this case, the trial court, as authorized by the statute, made its own determination and conclusions of fact by a preponderance of evidence based upon its own evaluation of the record reviewed in its entirety upon judicial review. In its review of the evidence the trial court found that no one witnessed Dr. Stephenson inject the horse with anything. The lab test results on the horse were negative. The empty syringe lab reports for the syringe found on the ground were also negative. The Racing Commission’s decision in this case was based not on a preponderance of the evidence but on sheer conjecture. Accordingly, I would affirm the trial court’s judgment to reverse the Racing Commission’s decision.